DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 5 in the reply filed on 9/26/22 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 9/3/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of inclusion of implied phrases such as “the present disclosure” and legal phraseologies such as “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, and 21-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Auwera et al (2013/0294524).
Van Der Auwera, in Figs. 2, 5, and 6, discloses a transform skipping and lossless coding unification method that is the same video coding method as specified in claims 1, 7, 8, and 21-41 of the present invention, comprising receiving a video frame for residual coding ("the working model of the HM describes that a video frame or picture may be divided into a sequence of tree blocks or largest coding units (LCU) that include
Both luma and chroma samples.  A tree block has a similar purpose as a macroblock of the H.264 standard.  A slice includes a number of consecutive tree blocks in coding order.  A video frame or picture maybe partitioned into one or more slices.  Each tree block maybe split into coding units (CUs) according to a quadtree,” para[(0033]); determining a value (e.g. 0) of a first flag, the first fag indicating whether sign data hiding [0075] is turned off at a slice level for the video frame; ("A video sequence typically includes a series of video frames or pictures.  A group of pictures (GOP) generally comprises a series of one or more of the video pictures.  A GOP may include syntax data in a header of the GOP, a header of one or more of the pictures, or elsewhere, that describes a number of pictures included in the GOP.  Each slice of a picture may include slice syntax data that describes an encoding mode for the respective slice,” para(0039]); and determining based on the value of the first flag 40, whether to signal a second flag [0089] indicating whether transform skip residual coding 52 is turned off at the slice level for the video frame ("if video encoder 20 determines that the generated transform_skip_lossless_flag is enabled (or alternatively, that both the transform_skip_flag and the cu_transquant_bypass_flag) are enabled, video encoder 20 may decline to perform certain operations in entropy encoding the residual block, or in encoding a block group that includes the residual block.  Examples of operations that video encoder 20 may decline to perform in these scenarios include sign hiding, and loop filtering (e.g., through use of one or more of deblocking, sample adaptive offset, and adaptive loop filters)," para[0075)).
With respect to claims 7, 8, and 21-41, Van Der Auwera also discloses the video frame is in a bitstream ("A video frame or picture may be partitioned into one or more slices.  Each tree block may be split into coding units (CUs) according to a quadtree.  For example, a tree block, as a root node of the quadtree, maybe split into four chitd nodes, and each child node may in turn be a parent node and be split into another four child nodes.  A final, unsplit child node, as a leaf node of the quadtree, comprises a coding node, i.e., a coded video block.  Syntax data associated with a coded bitstream may define a maximum number of times a tree block may be split, and may also define a minimum size of the coding nodes," para[0033)); and the method is performed according to versatile video coding standard (e.g. AVC, HEVC, etc.); wherein the first and second flag comprise slice level flags (e.g. [0074] and [0094]]; in response to the value of the first flag 40 indicating the sign data hiding is turned off (e.g. 0) at the slice level for the video frame, signaling the second flag 52; wherein when the value of the first flag is equal to 1, the second flag is not signaled (e.g. =0 or disabled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi S. Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419